 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WAYDE HOLLIS HARRIS,                                 No. 2:17-cv-0680 TLN KJN P
12                         Plaintiff,
13               v.                                        ORDER
14    M. KUERSTEN, et al.,
15                         Defendants.
16

17             Plaintiff is a state prisoner, proceeding pro se and in forma pauperis. Plaintiff requests

18   that the court pay fees for a court reporter so that he may depose defendants. However, the in

19   forma pauperis statute does not authorize the expenditure of public funds for deposition

20   transcripts, court reporter fees, or witness fees. See 28 U.S.C. § 1915. The expenditure of public

21   funds on behalf of an indigent litigant is proper only when authorized by Congress, and the in

22   forma pauperis statute does not authorize the expenditure of public funds for the purpose sought

23   by plaintiff. See Tedder v. Odel, 890 F.2d 210 (9th Cir. 1989) (citations omitted). To take the

24   depositions of defendants, plaintiff must pay for the services of a court reporter from his own

25   funds. Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for the court to pay fees

26   (ECF No. 53) is denied.

27   Dated: April 18, 2019
     /harr0680.dep
28
                                                          1
